Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2021 has been entered. 

DETAILED ACTION
This office action is responsive to the amendment filed 05/25/2021. Claims 1, 3-5 and 7-26 are currently pending. Claims 2 and 6 are canceled and claims 24-26 are added new per Applicant’s request.

Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner. 
Response to Remarks/Arguments
on the objections to the specification, amendment accompanied with persuasive argument is accepted and the previous objection is withdrawn.
	Regarding arguments on the 35 U.S.C. §112(b) rejections to the claims, amendment is accepted and the previous rejection is withdrawn.
	Regarding arguments on the 35 U.S.C. §103 rejections to the claims, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection. 
	Nonetheless, examiner would like to comment on the arguments because they are not persuasive.
	Applicant argues (see pg. 15 line 5 from the bottom – pg. 16 line 7) that Ang does not teach amended limitation "determining a synthetic acoustic signal indicating an estimated leak source in the wellbore based on at least a moving acoustic sensor trajectory and a predetermined source location” because Ang teaches “array-signal-processing” by fusing data by “sensor array” and fails to teach “a moving acoustic sensor trajectory and a predetermined source location”.
	Examiner respectfully disagrees with the argument because recitation of sensor array by Ang has nothing to do with the disclosure of a moving sensor and its trajectory locations since Ang discloses moving sensor arrays and sensor array moving trajectory information with respect to the reference stationary location of the sensor array (See moving array [0010, 0066, Fig. 7B], the tool is … moving through the wellbore typically at a fixed speed [0014], moving array and adaptive time dependent modelling steering vector [0066, Figs. 7A, 7B], decompose frame which are dependent on the moving trajectory locations, i.e. Δr, nΔr, … (N-1)Δr; with reference to the stationary location). Furthermore, sensor array can be easily reduced to a single sensor if needed by a person having ordinary skill in the art.
	
Claim Objections
	Claims 3, 12, 21, 24 and 26 are objected to because of the following informalities:  As per claims 3 and 24, the limitation “the predetermined trajectory information” in “obtaining the predetermined trajectory information of the moving acoustic sensor” should be replaced with “a predetermined trajectory information” to avoid lack of antecedent basis for this limitation in the claim.
	As per claim 12, two hyphens in the phrase “a two—dimensional representation” should be replaced with a single bar. 
	As per claim 21, both of two hyphens in the phrase “a signal—to—noise ratio” should be replaced with a single hyphen.
	As per claim 24, the limitations “the plurality of receiver locations” and “a plurality of receiver locations” in “wherein the predetermined trajectory information indicates a distance between a starting receiver location of the plurality of receiver locations and an ending receiver location of the plurality of receiver locations … the predetermined trajectory information indicating a plurality of receiver locations along a longitudinal axis of the wellbore” should be switched from each other to avoid lack of sufficient antecedent basis for the first limitation in the claim.
	As per claim 26, the limitation “the logged measurements” in “by exploiting a phase relationship of the logged measurements between the stationary and moving acoustic sensors” should be replaced with “the logged measurement data” for clarity. 
.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ang (US 20170184751 A1), hereinafter ‘Ang’ in view of Padhi (US 20190049612 A1), hereinafter ‘Padhi’ and Nguyen (US 20180258756 A1), hereinafter ‘Nguyen’.
As per claim 1, Ang discloses the claim as follows.
	A method, comprising:  (methods [abs])

	recording with the stationary acoustic sensor to produce a logged measurement data; (the tool is … stationary while recording acoustic signals from the fluid flows [0014], the signal 302 captured using a static sensor array, a received signal … 306 [0027, Fig. 1], static sensor array [0032], the array is stationary [0033], equivalent to recording the measurement data using the stationary acoustic sensor)
	a moving sensor through the wellbore; (the tool is … moving through the wellbore [0014])
	recording with the moving acoustic sensor to add to the logged measurement data; (when the sensor array is moving at a constant velocity v [0034], the received signal 306 recorded within acquisition window ΔT into multiple frames.[0038], the signal 302 captured using a static sensor array, a received signal … 306 [0027, Fig. 1], equivalent to recording is added to the logged measurement data)
	obtaining an actual acoustic signal associated with a leak source in the wellbore using logged measurement data; (acoustic signals that can be measured, with fiber cables disposed along the wellbore or with acoustic point sensors such as Fiber Bragg Grating ‘FBG’ sensors or hydrophones, recording acoustic signals [0014], beam pattern [Fig, 7A, 8A, 9A], equivalent to an actual acoustic signal for stationary sensors)
equivalent to a synthetic acoustic signal [0017], beam pattern [Fig. 7B, 8B, 9B] for moving sensors) based on at least a moving acoustic sensor trajectory (Eq. 3 [0027], a theoretical representation of the received acoustic signal,  Eq. 10 [0038-0039], showing matrices used for calculating an estimated leak source location are dependent on the moving acoustic sensor trajectory locations, i.e. locations, Δr, nΔr, … (N-1)Δr relative to the stationary location; side note: the estimated leak source location will be used to determine theoretical equation 3, which is equivalent to the synthetic signal) and a predetermined source location; (stationary condition is preserved [0037,0038])
	determining a correlation between the synthetic acoustic signal and the actual acoustic signal; (fusing data collected by sensor array with known geometric relations, with known temporal relations between the different sensor signals [0017], equivalent to determining a type of a correlation, a forward model of wave propagation from the source(s) to the sensors [0018], adaptive time dependent modelled steering vector [0026], equivalent to a synthetic acoustic signal; received signal Pm(t) for all the sensors [0028], equivalent to the actual acoustic signal; covariance matrix R [0030-0031], peaks, Capon spatial spectrum, mismatch [0032, 0037, 0040—041], equivalent to another type of correlation, the array-signal-processing technique comprises: applying a frame decomposition operation to the acoustic signals, equivalent to actual acoustic signal, to produce decomposed frames, produce a sample covariance matrix, produce a Capon spatial spectrum response; applying a summation and normalization operation to the Capon spatial spectrum response to produce a weighted average Capon spatial spectrum response; and identifying the location of the acoustic signal based on the weighted average Capon spatial spectrum response, equivalent to determining a type of correlation [0059 line 24 -46, without counting blank lines, claims 10 and 20])

Although Ang discloses “a stationary sensor disposed in the wellbore” (disposed along the wellbore, acoustic point sensors, existing methods typically assume or require that the tool is … stationary [0014]) and “a moving sensor through the wellbore” (the tool is … moving through the wellbore [0014]), Ang does not explicitly disclose
	“positioning a first tool at a fixed location at a center position of a wellbore, wherein the first tool is a stationary acoustic sensor; positioning a second tool along a longitudinal axis of the wellbore, wherein the second tool is a moving acoustic sensor, configured to traverse at least a portion of the wellbore relative to the first tool along the longitudinal axis of the wellbore”.

Padhi discloses “positioning a first tool at a predetermined fixed location at a position of a wellbore, wherein the first tool is a stationary acoustic sensor” (equipment … include a stationary acoustic sensor and a moving acoustic sensor used to detect the flow of fluid, the stationary acoustic sensor may be arranged about the longitudinal axis of the … 
	“positioning a second tool along a longitudinal axis of the wellbore, wherein the second tool is a moving acoustic sensor, configured to traverse at least a portion of the wellbore along the longitudinal axis of the wellbore” (The moving acoustic sensor … arranged about the longitudinal axis of the … equipment, and thus of the wellbore, and is configured to move along the longitudinal axis of the wellbore, the acoustic sensors may be arranged in any configuration as required by the application and design [0063]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Ang in view of Padhi to position both the stationary sensor and the moving sensor as recited in the claim for an efficient detection of leak source location to maintain well integrity (Ang – wellbore leak detection [0001], well integrity, ensure safe predation of the well [0002]).

Ang further discloses “generating a map from the determined correlation, the map indicating a likelihood of the leak source being located at a given location in the wellbore based on the map” (fusing the signals received by the individual sensors for a plurality
of putative source locations, equivalent to a type of correlation, within a predefined two-dimensional region ‘that, e.g., spans a certain length in the depth direction and extends to a certain radial distance from the borehole’ to thereby compute a two-dimensional map of an acoustic source energy level [0019, Fig. 7A-7C, 8A-8C and 9A-9C], fused 

However, Ang is silent on the map being a probability map indicating a likelihood of the leak source at a given location in the wellbore.

Nguyen discloses “generating a probability map from the determined correlation, the probability map indicating a likelihood of the leak source being located at a given location in the wellbore based on the probability map” (two-dimensional image, The grey-scale value of the image indicates the energy level of the fused signal, as calculated by array signal processing, at the possible source location [0029, Fig. 5], probability distributions … as a function of the acoustic source energy level, Integrating the … curve 600 from zero to a specified energy level yields the cumulative probability [0031, Fig. 6])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Nguyen to generate the probability map indicating a likelihood of the leak source being located at a given location in the wellbore for a quick visual detection of the leak source to ensure well integrity. (Nguyen - Well integrity is becoming a key area of focus, safe operation [0002]).

	As per claim 3, Ang, Padhi, and Nguyen disclose claim 1 set forth above.
Ang discloses the predetermined trajectory information of the moving sensor arrays (moving array [0010, 0066, Fig. 7B], the tool is … moving through the wellbore typically at a fixed speed [0014]).

	As per claim 4, Ang, Padhi, Nguyen and Vold disclose claim 3 set forth above.
Ang discloses the moving acoustic sensors are mounted on the BHA tool traveling up and down while logging operation ([0008-0009, 0049, 0053, Figs, 5-6]).

	As per claim 5, Ang, Padhi, Nguyen and Vold disclose claim 4 set forth above.
Ang discloses “the first acoustic signal measurement being obtained by a stationary acoustic sensor positioned at a fixed location in the wellbore” corresponding to a predefined sampling time period (disposed along the wellbore, acoustic point sensors, the tool is … stationary [0014] the signal 302 captured using a static sensor array, a received signal … 306 [0027, Fig. 1], aliasing frequency [0012, 0042], implying measurement is performed with a predefined sampling rate) and generation of synthetic acoustic signal based on the measurement data (beam pattern [Fig, 7A, 8A, 9A] for stationary sensors, beam pattern [Fig. 7B, 8B, 9B] for moving sensors).

As per claim 16, Ang discloses the claim as follows.
		A method comprising: (methods [abs])
	a stationary sensor disposed in the wellbore; (disposed along the wellbore, acoustic point sensors, existing methods typically assume or require that the tool is … stationary [0014])
	recording with the stationary acoustic sensor to produce a logged measurement data; (the tool is r… stationary while recording acoustic signals from the fluid flows [0014], the signal 302 captured using a static sensor array, a received signal … 306 [0027, Fig. 1], static sensor array [0032], the array is stationary [0033], equivalent to recording the measurement data using the stationary acoustic sensor)
	a moving sensor through the wellbore; (the tool is … moving through the wellbore [0014])
	recording with the moving acoustic sensor to add to the logged measurement data; (the signal 302 captured using a static sensor array, a received signal … 306 [0027, Fig. 1], when the sensor array is moving at a constant velocity v [0034], the received signal 306 recorded within acquisition window ΔT into multiple frames [0038], equivalent to recording the measurement data using the stationary acoustic data)
	logging a wellbore using the stationary acoustic sensor and the moving acoustic sensor; (well logging system [0008, 0049, Fig. 5], logging operation, a sonde tool suspended from a wireline, equivalent to a moving sensor [0049], acoustic sensors, hydrophones’, arranged in a linear array along a longitudinal equivalent to a stationary acoustic sensor [0050, Fig. 5]);
	recording with the moving acoustic sensor to add to the logged measurement data; (the signal 302 captured using a static sensor array, a received signal … 306 [0027, Fig. 1], when the sensor array is moving at a constant velocity v [0034], the received signal 306 recorded within acquisition window ΔT into multiple frames [0038], equivalent to recording the measurement data using the stationary acoustic data)
	determining a synthetic acoustic signal based on the stationary acoustic sensor logged measurements data (array-signal-processing generally refers to techniques for estimating or calculating parameters of one or more signal sources, equivalent to a synthetic acoustic signal [0017], beam pattern [Fig, 7A, 8A, 9A], for stationary sensors, beam pattern [Fig. 7B, 8B, 9B] for moving sensors) based on at least a moving acoustic sensor trajectory (Eq. 3 [0027], a theoretical representation of the received acoustic signal,  Eq. 10 [0038-0039], showing matrices used for calculating an estimated leak source location are dependent on the moving acoustic sensor trajectory locations, i.e. locations, Δr, nΔr, … (N-1)Δr relative to the stationary location; side note: the estimated leak source location will be used to determine theoretical equation 3, which is equivalent to the synthetic signal) and a predetermined source location; (stationary condition is preserved [0037,0038]), 
	wherein the synthetic acoustic signal indicating an estimated leak source in the wellbore; (array-signal-processing generally refers to techniques for side note: stationary sensor logged measurement data  is included, with known geometric relations, with known temporal relations between the different sensor signals [0017], beam pattern [Fig, 7A, 8A, 9A], for stationary sensors, beam pattern [Fig. 7B, 8B, 9B] for moving sensors)
	obtaining an actual acoustic signal associated with a leak source in the wellbore using logged measurement data; (acoustic signals that can be measured, with fiber cables disposed along the wellbore or with acoustic point sensors such as Fiber Bragg Grating ‘FBG’ sensors or hydrophones, recording acoustic signals [0014], beam pattern [Fig, 7A, 8A, 9A], equivalent to an actual acoustic signal corresponding to stationary sensors)
	comparing the synthetic acoustic signal to the actual acoustic signal to determine a correlation; (a forward model of wave propagation from the source(s) to the sensors [0018], adaptive time dependent modelled steering vector [0026], equivalent to a synthetic acoustic signal; received signal Pm(t) for all the sensors [0028], equivalent to the actual acoustic signal; covariance matrix R [0030-0031], peaks, Capon spatial spectrum, mismatch [0032, 0037, 0040—041], equivalent to another type of correlation which is the product of comparing the synthetic acoustic signal to the actual acoustic signal, the array-signal-processing technique comprises: applying a frame decomposition operation to the acoustic signals, equivalent to actual acoustic signal, to produce decomposed frames, produce a sample covariance matrix, produce a Capon spatial spectrum response; applying a summation and normalization operation to the Capon equivalent to determining a type of correlation [0059 line 24 -46, without counting blank lines, claims 10 and 20])

Although Ang discloses “a stationary sensor disposed in the wellbore” (disposed along the wellbore, acoustic point sensors, existing methods typically assume or require that the tool is … stationary [0014]) and “a moving sensor through the wellbore” (the tool is … moving through the wellbore [0014]), Ang does not explicitly disclose
	“positioning a first tool at a fixed location at a center position of a wellbore, wherein the first tool is a stationary acoustic sensor; positioning a second tool along a longitudinal axis of the wellbore, wherein the second tool is a moving acoustic sensor, configured to traverse at least a portion of the wellbore relative to the first tool along the longitudinal axis of the wellbore”.

Padhi discloses “positioning a first tool at a predetermined fixed location at a position of a wellbore, wherein the first tool is a stationary acoustic sensor” (equipment … include a stationary acoustic sensor and a moving acoustic sensor used to detect the flow of fluid, the stationary acoustic sensor may be arranged about the longitudinal axis of the … equipment, and, thus, of the wellbore at a predetermined fixed location within the wellbore [0063]) and 


Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Ang in view of Padhi to position both the stationary sensor and the moving sensor as recited in the claim for an efficient detection of leak source location to maintain well integrity.

Ang further discloses “generating a map from the determined correlation, the map indicating a likelihood of the leak source being located at a given location in the wellbore based on the map” (fusing the signals received by the individual sensors for a plurality
of putative source locations, equivalent to a type of correlation, within a predefined two-dimensional region ‘that, e.g., spans a certain length in the depth direction and extends to a certain radial distance from the borehole’ to thereby compute a two-dimensional map of an acoustic source energy level [0019, Fig. 7A-7C, 8A-8C and 9A-9C], fused signal map is computed [0050 line 21], the whole flow path may be mapped out in a two-dimensional space of depth and radial distance [0052 line 3-1 from the end, Fig. 7A-7C, 8A-8C and 9A-9C]).

However, Ang is silent on the map being a probability map indicating a likelihood of the leak source at a given location in the wellbore.

Nguyen discloses “generating a probability map from the determined correlation, the probability map indicating a likelihood of the leak source being located at a given location in the wellbore based on the probability map” (two-dimensional image, The grey-scale value of the image indicates the energy level of the fused signal, as calculated by array signal processing, at the possible source location [0029, Fig. 5], probability distributions … as a function of the acoustic source energy level, Integrating the … curve 600 from zero to a specified energy level yields the cumulative probability [0031, Fig. 6])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Nguyen to generate the probability map indicating a likelihood of the leak source being located at a given location in the wellbore for a quick visual detection of the leak source to ensure well integrity.

As per claim 19, Ang discloses the claim as follows.
	A system comprising: (system [abs], well-logging system [0008, Fig. 5])

	a moving sensor through the wellbore; (the tool is … moving through the wellbore [0014])
	a logging tool comprising the stationary acoustic sensor and the moving acoustic sensor; (well logging system [0008, 0049, Fig. 5], logging operation, a sonde tool, equivalent to moving acoustic sensor [0049], acoustic sensors, hydrophones, arranged in a linear array along the longitudinal axis of the tool, and of the wellbore, equivalent to a stationary acoustic sensor [0050, Fig. 5]).
	one or more processors; (a processor to perform the array-signal-processing technique [0045], signal processors [0046], one or more processors [0047]) 
	and a non-transitory computer-readable medium coupled to the logging tool to receive data from the logging tool and encoded with instructions that, when executed by the one or more processors, cause the one or more processors to initiate operations comprising: (sequences of instructions, programming stances, or code stored on a non-transitory, computer readable medium [0046])
	determining a synthetic acoustic signal indicating an estimated leak source in the wellbore (array-signal-processing generally refers to techniques for estimating or calculating parameters of one or more signal sources, equivalent to a synthetic acoustic signal [0017]; beam pattern [Fig. 7B, 8B, 9B] for moving sensors) based on at least a moving acoustic sensor trajectory (Eq. 3 [0027], a theoretical representation of the received acoustic signal,  Eq. 10 [0038-0039], showing matrices used for calculating an estimated leak source location are dependent on the moving acoustic sensor trajectory locations, i.e. locations, Δr, nΔr, … (N-1)Δr relative to a stationary location; side note: the estimated leak source location will be used to determine theoretical equation 3, which is equivalent to the synthetic signal) and a predetermined source location; (stationary condition is preserved [0037,0038])
	processing the moving acoustic sensor logged measurements with the synthetic acoustic signal to determine a correlation by exploiting a phase relationship of the logged measurements between the stationary and moving acoustic sensors; (fusing data collected by sensor array, equivalent to processing the sensor logged measurements to determine a type of correlation, with known temporal relations between different sensor signals, equivalent to the phase relationship of the logged measurements between the stationary and moving acoustic sensors, [0017]; a forward model of wave propagation from the source(s) to the sensors [0018], adaptive time dependent modelled steering vector [0026], equivalent to a synthetic acoustic signal; received signal Pm(t) for all the sensors [0028], equivalent to acoustic sensor logged measurement data including the moving sensor; covariance matrix R [0030-0031], equivalent to a correlation, peaks, Capon spatial spectrum, mismatch [0032, 0037, 0040—041], equivalent to another specific type of correlation which is the product of comparing the synthetic acoustic signal to the actual acoustic signal, the array-equivalent to actual acoustic signal, to produce decomposed frames, produce a sample covariance matrix, produce a Capon spatial spectrum response; applying a summation and normalization operation to the Capon spatial spectrum response to produce a weighted average Capon spatial spectrum response; and identifying the location of the acoustic signal based on the weighted average Capon spatial spectrum response, equivalent to determining a type of correlation [0059 line 24 -46, without counting blank lines, claims 10 and 20])

Although Ang discloses “a stationary sensor disposed in the wellbore” (disposed along the wellbore, acoustic point sensors, existing methods typically assume or require that the tool is … stationary [0014]) and “a moving sensor through the wellbore” (the tool is … moving through the wellbore [0014]), Ang does not explicitly disclose
	“positioning a first tool at a fixed location at a center position of a wellbore, wherein the first tool is a stationary acoustic sensor; positioning a second tool along a longitudinal axis of the wellbore, wherein the second tool is a moving acoustic sensor, configured to traverse at least a portion of the wellbore relative to the first tool along the longitudinal axis of the wellbore”.

Padhi discloses “positioning a first tool at a predetermined fixed location at a position of a wellbore, wherein the first tool is a stationary acoustic sensor” (equipment … include a stationary acoustic sensor and a moving acoustic sensor used to detect the flow of fluid, 
	“positioning a second tool along a longitudinal axis of the wellbore, wherein the second tool is a moving acoustic sensor, configured to traverse at least a portion of the wellbore along the longitudinal axis of the wellbore” (The moving acoustic sensor … arranged about the longitudinal axis of the … equipment, and thus of the wellbore, and is configured to move along the longitudinal axis of the wellbore, the acoustic sensors may be arranged in any configuration as required by the application and design [0063]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Ang in view of Padhi to position both the stationary sensor and the moving sensor as recited in the claim for an efficient detection of leak source location to maintain well integrity.

Ang further discloses “generating a map from the determined correlation, the map indicating a likelihood of the leak source being located at a given location in the wellbore based on the map” (fusing the signals received by the individual sensors for a plurality
of putative source locations, equivalent to a type of correlation, within a predefined two-dimensional region ‘that, e.g., spans a certain length in the depth direction and extends to a certain radial distance from the borehole’ to thereby compute a two-dimensional map of an acoustic source energy level [0019, Fig. 7A-7C, 8A-8C and 9A-9C], fused 

However, Ang is silent on the map being a probability map indicating a likelihood of the leak source at a given location in the wellbore.

Nguyen discloses “generating a probability map from the determined correlation, the probability map indicating a likelihood of the leak source being located at a given location in the wellbore based on the probability map” (two-dimensional image, The grey-scale value of the image indicates the energy level of the fused signal, as calculated by array signal processing, at the possible source location [0029, Fig. 5], probability distributions … as a function of the acoustic source energy level, Integrating the … curve 600 from zero to a specified energy level yields the cumulative probability [0031, Fig. 6]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Nguyen to generate the probability map indicating a likelihood of the leak source being located at a given location in the wellbore for a quick visual detection of the leak source to ensure well integrity.

As per claims 15 and 23, Ang, Padhi and Nguyen disclose claims 1 and 19 set forth above.
Ang already discloses “logging the wellbore using a stationary acoustic sensor and a moving acoustic sensor to provide the actual acoustic signal” (disposed along the wellbore, acoustic point sensors, existing methods typically assume or require that the tool is … stationary [0014], the tool is … moving through the wellbore [0014]).

As per claim 22, Ang, Padhi and Nguyen disclose claim 19 set forth above.
Nguyen further discloses “a drilling assembly to drill the wellbore penetrating a subterranean formation” (measuring-while-drilling [0010, Fig. 8, 0032 Fig. 7], a drilling system for MWD logging operations, drilling string, for drilling wellbore [0035, Fig. 8]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Nguyen to use a drilling assembly to drill the wellbore penetrating a subterranean formation to help support the wellbore operation while ensuring well integrity.

Allowable Subject Matter
	Claims 7, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  As per claim 7, the closest prior art of record, Anderson, Hague, Nguyen, Vold and Ang, either singularly or in combination, fail to anticipate or render obvious limitations 
“calculating a first time period corresponding to an amount of time that elapsed for a source acoustic signal generated by the leak source to arrive at the fixed location of the stationary acoustic sensor;
	shifting the first acoustic signal measurement by the first time period;
	and calculating a second time period corresponding to an amount of time that elapsed for the source acoustic signal to arrive to at least one of the plurality of receiver locations, side note: receiver is interpreted as a moving acoustic sensor“ in combination with other limitations. 
	Ang further discloses a time delay of propagation of acoustic signal from the leak source between acoustic sensors, but is silent regarding calculation of direct time delays from the leak source to any one of acoustic sensors, which cannot be measured in a passive flow-detection method (See par. 0022). Although the specific description on how to calculate a first and second time period of above limitation cannot be located in the specification of the current application, it is interpreted as feasible to calculate based on the estimated distance and the speed of the acoustics.
	As per claims 17 and 20, the closest prior art of record, Anderson, Hague, Nguyen, Vold and Ang, either singularly or in combination, fail to anticipate or render obvious the above recited allowable limitations in combination with other limitations with the same reason as explained in the claim 7 above..
	Claims 8-14, 18 and 21 are also objected but would be allowable because base claims 7 or 17 or 20 are objected but would be allowable.

Claims 24 and 26 recite subject matter which is allowable over the prior art, and would be allowable if rewritten or amended to overcome current objections.
	As per claim 24, Ang, Padhi and Nguyen, either singularly or in combination, fail to anticipate or render obvious the limitation 
	“calculating a first time period corresponding to an amount of time that elapsed for a source acoustic signal generated by the leak source to arrive at the fixed location of the stationary acoustic sensor;
	shifting the first acoustic signal measurement data by the first time period;
	and calculating a second time period corresponding to an amount of time that elapsed for the source acoustic signal to arrive to at least one of the plurality of receiver locations” in combination with other limitations with the same reason explained in claim 7 above.
As per claim 26, , Ang, Padhi and Nguyen, either singularly or in combination, fail to anticipate or render obvious the limitation
“calculating a first time period corresponding to an amount of time that elapsed for a source acoustic signal generated by the leak source to arrive at a fixed location of the stationary acoustic sensor within the wellbore;
	shifting a first acoustic signal measurement data from the stationary acoustic sensor by the first time period;
	calculating a second time period corresponding to an amount of time that elapsed for the source acoustic signal to arrive to at least one of a plurality of receiver locations of the moving acoustic sensor;

	multiplying each of the number of relevant samples to a second acoustic signal measurement data from the moving acoustic sensor to produce an array of multiplied values;
	and summing the multiplied values from the array of multiplied values to produce a probability value” in combination with other limitations with the same reason explained in claim 7 above.

	Claim 25 is allowed.
As per claim 25, Ang, Padhi and Nguyen, either singularly or in combination, fail to anticipate or render obvious the limitation
	“calculating a first time period corresponding to an amount of time that elapsed for a source acoustic signal generated by the leak source to arrive at a fixed location of the stationary acoustic sensor within the wellbore;
	shifting a first acoustic signal measurement data from the stationary acoustic sensor by the first time period;
	calculating a second time period corresponding to an amount of time that elapsed for the source acoustic signal to arrive to at least one of a plurality of receiver locations of the moving acoustic sensor;

	multiplying each of the number of relevant samples to a second acoustic signal measurement data from the moving acoustic sensor to produce an array of multiplied values;
	and summing the multiplied values from the array of multiplied values to produce a probability value” in combination with other limitations as explained in claim 7 above.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Underhill (US 20080219096 A1) discloses the measurements of a formation surrounding a borehole while moving the tool which contains the acoustic sensor, equivalent to moving acoustic sensor, along the borehole in combination with the stationary acoustic sensor.
	Royal (A. Royal and et al, “Site Assessment of Multiple-Sensor Approaches for Buried Utility Detection”, International Journal of Geophysics Volume 2011, Article ID 496123, 19 pages doi:10.1155/2011/496123) discloses a multi-sensor geophysical platform that can improve the probability of complete detection of the infrastructure buried beneath the carriageway and use the two-dimensional graphical display technique to show a potential location of the searched object underground.

	Hague (US 20190169982 A1) discloses sampling rate or frequency for sensors to acquire leak detection information in a well bore [0160, 0279, Figs. 1-3].
	
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/DOUGLAS KAY/Examiner, Art Unit 2865